         Case 1:15-cv-01288-AWI-JLT Document 55 Filed 09/08/20 Page 1 of 2


1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   RICARDO VELASQUEZ,                                      )   Case No.: 1:15-cv-01288-AWI-JLT (HC)
                                                             )
12                     Petitioner,                           )   ORDER REQUIRING PARTIES TO FILE JOINT
                                                             )   REPORT
13            v.                                             )
                                                             )   [SIXTY-DAY DEADLINE]
14   STU SHERMAN, Warden,                                    )
                                                             )
15                     Respondent.                           )
16            The Ninth Circuit Court of Appeals reversed and remanded this matter. (See Doc. 53.)

17   Accordingly, the Court ORDERS the parties to file a joint report within SIXTY DAYS of the date of
18   service of this order detailing whether they seek an evidentiary hearing or whether they seek “other

19   further factual development.” (Doc. 53 at 7) If they seek an evidentiary hearing, recognizing that the
20   hearing will likely proceed via videoconference1, they SHALL propose dates for that hearing along

21   with time estimates. If they seek “other further factual development,” they SHALL describe the
22   nature of the factual development and a proposed schedule for it.
23
24   IT IS SO ORDERED.
25       Dated:      September 7, 2020                                   /s/ Jennifer L. Thurston
26                                                               UNITED STATES MAGISTRATE JUDGE

27
28
     1
      The petitioner SHALL indicate whether he agrees to proceed via video conference. If he does not, it is likely he will not
     be able to have an in-person hearing until sometime in 2021.
     Case 1:15-cv-01288-AWI-JLT Document 55 Filed 09/08/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
